Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Application dated 6/2/2020.
2.    Claims 1-25 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 12 and 19, Claim recites “wherein each respective first voltage level of the first subset of the set of internal power supplies is higher than each respective first external power supply voltage level” is not clear to examiner how the internal voltage can be higher that external (or supply voltage). Examiner interpreting the limitation as “wherein each respective first voltage level of the first subset of the set of internal power supplies is lower than each respective first external power supply voltage level” for the purpose of examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-9,12-19 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et a. (“Chang”), U.S. Patent Publication No. 2020/0057485 and Riho et al. (“Riho”)’ U.S. Patent Publication No. 2020/0126611 as provided in form 1449.
Regarding Claim 1, Chang teaches a method, comprising: 
receiving, at a memory device [Fig-1(100)] at a first time, a command indicating for the memory device to enter a sleep mode (when “deep-sleep signal” is generated), wherein the memory device comprises a set of internal power supplies associated with a plurality of respective voltage levels [Para: 0004(“power supply device converts an external power supply voltage into an internal supply voltage” for each memory from an array of memories)];
modifying respective voltage levels for a first subset of the set of internal  power supplies at a second time based at least in part on receiving the command, wherein at least one of the first subset of the set of internal power supplies is associated with a first voltage level different than external power supply voltage levels [Para: 0007(clamping external power to create an internal power for deep-sleep where “difference between external supply voltage and the internal supply voltage equal to the forward voltage”)]. 

In the same field of endeavor (e.g., clamping power supply in a computing device), Riho teaches maintaining, at a second time, respective voltage levels for a first (a subset voltage of “VDRV and VGIDL” are clamped to external potential VDD1) and a second subset (a subset of “VEQ, VYSPP, VDLP, and VYS” are clamped to external potential VDD2) of the set of internal power supplies based at least in part on receiving a sleep command (when “device 10 enters a deep sleep mode”), wherein at least one of the second subset of the set of internal power supplies is associated with a second voltage level (such as 2.5 volts) different than the external power supply voltage (from 3.1 volts) levels [Para: 0021(when “device 10 enters a deep sleep mode, the voltage generator 36 … lowers the level of the internal potential VCCP from 3.1 volts to 2.5 volts”)]. 
Regarding Claims 2 and 14, Riho teaches receiving, at the memory device at a third time, a second command indicating for the memory device to exit the sleep mode; and 
modifying the respective voltage levels for the first subset of the set of internal power supplies at a fourth time based at least in part on receiving the second command, wherein the modifying comprises restoring the at least one of the first subset of the set of internal power supplies to the first voltage level [Para: 0018 (“when the deep sleep mode exits signal DSM_ex is activated, the semiconductor device 10 shifts from a deep sleep mode to a self-refresh mode. 
Regarding Claims 3 and 15, Riho teaches modifying the respective voltage levels for the second subset of the set of internal power supplies at a third time based at least in part on receiving the command [Para: 0021(when “device 10 enters a deep sleep mode, the voltage generator 36 … lowers the level of the internal potential VCCP from 3.1 volts to 2.5 volts.”)]. .  
Regarding Claims 4 and 16, Chang teaches receiving, at the memory device at a fourth time, a second command indicating for the memory device to exit the sleep mode; modifying the respective voltage levels for the second subset of the set of internal power supplies at a fifth time based at least in part on receiving the second command, wherein the modifying comprises restoring the at least one of the second subset of the set of internal power supplies to the second voltage level; maintaining, at the fifth time, the respective voltage levels for the first subset of the set of internal power supplies based at least in part on receiving the second command; and modifying the respective voltage levels for the first subset of the set of internal power supplies at a sixth time based at least in part on receiving the second command, wherein the modifying comprises restoring the at least one of the first subset of the set of internal power supplies to the first voltage level. [Para: 0004 (when the memory device is operating in the deep-sleep mode, converting the external supply voltage in to the internal supply voltage by a unidirectional conducting   device, wherein a difference between the external supply voltage and the internal supply voltage is equal to a forward voltage of the unidirectional conducting device as described in para-0007].
Regarding Claim 5, Riho teaches maintaining, at the second time and the third time, respective voltage levels for a third subset of the set of internal power supplies based at least in part on receiving the command, wherein at least one of the third subset of the set of internal power supplies is associated with a third voltage level different than the external power supply voltage levels. [Para: 0021 (The internal potentials VDRV and VGIDL are clamped to the external potential VDD1, and the internal potentials VEQ, VYSPP, VDLP, and VYS are clamped to the external potential VDD2. Even when these semiconductor device10 enters a deep sleep mode, generation of other internal potentials VNWL, VBB, VPLT, VBLP, VARY, and VNSG is continued and the target level thereof is maintained).
Regarding Claims 6-7 and 23, These claims recite various aspects of modifying the respective voltage levels for a third subset with set of set of power supplies. Therefore, one of ordinary skill in the art would be able to modify Chang-Riho’s teachings as set forth above in order to achieve the above mentioned various aspects based on design choice for the purpose of having an efficient system with reasonable commercial success.
Regarding Claims 8 and 17, Chang teaches wherein: the first subset of the set of internal power supplies is associated with a first threshold for forward voltage biasing, a first voltage level threshold for power supply operations, or a combination thereof; and the second subset of the set of internal power supplies is associated with a second threshold for forward voltage biasing, a second voltage level threshold for power supply operations, or a combination thereof [Para: 0036 (“Whenthememorycontroller130inFIG.1operatesinthedeep-sleep mode ,the unidirectional conducting device 212 generates the internal supply voltage INVDD according to the external supply voltage EXVDD, in which the difference between the external supply voltage EXVDD 
Regarding Claims 9 and 18, Chang teaches wherein modifying the respective voltage levels for the first subset of the set of internal power supplies comprises: activating respective bleeder circuits to modify the respective voltage levels of the first subset of the set of internal power supplies from respective first operating voltage levels to respective threshold voltage levels from respective first external power supply voltage levels [para: 0008(when activating regulator inside power supply device to “convert  the external supply voltage to an internal supply voltage”) and 0034].
Regarding Claims 12 and 19, Riho teaches wherein each respective first voltage level of the first subset of the set of internal power supplies is higher than each respective first external power supply voltage level [Para: 0021(internal potential from 3.1 volts to 2.5 volts)]. 
Regarding Claim 22, Claim 22 is rejected on grounds corresponding to the reasons given above for claims 1 and 9 and Riho furthermore discloses a first clamper circuit (clamp circuit 86) configured to maintain the first internal power supply at the first external power supply voltage level [Para: 0021(a subset voltage of “VDRV and VGIDL” are clamped to external potential VDD1 and the clamping is describe in 0043; Fig-8]; and 
the clamper circuit configured to maintain the second internal power supply at the second external power supply voltage level [Para: 0021(second subset voltage of “internal potentials VEQ, VYSPP, VDLP, and VYS are clamped to the external potential VDD2”] and silent to a 
Regarding Claim 24, It does not teach or further define over the limitations recited in the rejected claim 9 above. Therefore, see the discussions herein above.
Regarding Claim 25, Riho teaches wherein each clamper circuit of the set of clamper circuits is coupled with a respective comparator circuit (comparator 84) configured to compare a respective voltage level of a respective internal power supply with a respective external power supply voltage level [Para: 0043(When “internal potential VDRV is compared to the external potential VDD1 by a comparator 84”)]. 
Allowable Subject Matter
5.	Claims 10-11 and 20-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187